Neely, Justice,

dissenting:

I dissent from the majority opinion because upon a careful reading of the record the action of the defendants involved do not warrant removal from office. Any public official is constantly required to make complex decisions, and very few county level officers are lawyers, or for that matter, even college graduates. The majority opinion recognizes that the violation was hardly very obvious when it says:
In the instant case, the two removed commissioners were charged with voting on matters which would, at least indirectly, constitute a pecuniary interest to each of them; that is, voting for salary increases for their respective wives.
The majority opinion then goes on to indicate that what the commissioners did was to vote on a county budget which provided raises for their respective wives. There is no evidence to indicate that the raises for the respective wives were in excess of the ordinary raise afforded all employees to compensate for inflation and, furthermore, only an expert in state finance would immediately conclude that an employee of the West Virginia University Extension Service is a county employee.
Penal statutes are to be strictly construed and violating one “at least indirectly” does not amount to violating one. Furthermore, the courts should not lend themselves, as they have in this case, to nitpicking political infighting in the counties since it is quite obvious from the tone of this record that perfectly honorable county officials were attacked on technicalities in the courts because they could not be beaten at the polls. There is hardly an employee of any state government who has walked home from his office with a state pencil in his pocket who has not technically violated a law which would permit his removal from office. Deliberate inten*807tional stealing is one thing; deliberate, intentional political hiring of incompetent relatives is in the same category; however, inadvertent unfamiliarity with the niceties of disqualification procedures when, as a fiduciary, a person has a personal interest in the outcome of a board decision, is hardly grounds for removal unless evil intent is proven. In the case before us there is not even the hint of an evil intent.